Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 (Figures 2-13) in the reply filed on 3/14/2022 is acknowledged. In the reply, Applicant indicated that claims 1-9 read on elected Species 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over JP 07149372 in view of JP 2003292051 and Hashimoto et al. (US 2018/0237201).

However, JP 051 teaches a cushioning member (See Figs. 3-4) arranged between an object and an outer box that packs the object (as shown in Fig. 2), the cushioning member comprising: a medium-filled cushioning component (at 3 in Fig. 4) and a surrounding member (at 1 in Fig. 4) having a rigidity higher than a rigidity of the medium-filled cushioning component and surrounding the medium-filled cushioning component, the medium-filled cushioning component including: a first cushioning portion (upper-most 3a in Fig. 4) that has a bag shape and has the medium filled therein and a second cushioning portion (lower-most 3a in Fig. 4) that has a bag shape and has the medium filled therein, the surrounding member including: a first tubular portion (vertical portion at 1a in Fig. 4) that surrounds the first cushioning portion and a second tubular portion (horizontal portion at 1b in Fig. 4) that surrounds the second cushioning portion, for the purpose of having excellent shock absorbency. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding the medium-filled cushioning component including a welded resin sheet, Hashimoto teaches it is well known in the art for a medium (air) filled cushioning component to be formed from a welded resin sheet for the purpose of ensuring the component is highly airtight ([0045]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medium-filled cushioning component of JP ‘372-JP ‘051 to be formed from a welded resin sheet as taught by Hashimoto in order to ensure the component is highly airtight.
Regarding claim 2, JP ‘372-JP ‘051-Hashimoto discloses the first tubular portion includes a restricting portion (portion near A in JP ‘372 when in the position shown in Fig. 9) that restricts a further movement of the second tubular portion in a direction from the parallel posture toward the intersecting posture, by coming into contact with the second tubular portion when the posture is the intersecting posture.
Regarding claim 3, JP ‘372-JP ‘051-Hashimoto discloses each of the first tubular portion and the second tubular portion is formed to have a polygonal tubular shape (See Figs. 8-9 of JP ‘372), the first tubular portion includes a first inner plate portion (See Fig. 8 of ‘372 labeled below) that comes closer to the second tubular portion when the posture is changed from the parallel posture to the intersecting posture, and intersects the second central axis in the intersecting posture, the second tubular portion includes a second inner plate portion (See Fig. 8 of ‘372 labeled below) that comes closer to the first inner plate portion when the posture is changed from the parallel posture to the intersecting posture, and intersects the first inner plate portion in the intersecting posture, and an end of the first inner plate portion on the second tubular portion side forms the restricting portion.

    PNG
    media_image1.png
    430
    788
    media_image1.png
    Greyscale

	Regarding claim 4, JP ‘372-JP ‘051-Hashimoto discloses the medium-filled cushioning component includes: a first bag-shaped cushioning element (medium-filled cushioning component taught by JP ‘051 that would be disposed within 202A of JP ‘372); and a second bag-shaped cushioning element (medium-filled cushioning component taught by JP ‘051 that would be disposed within 202B of JP ‘372), each of the first bag-shaped cushioning element and the second bag-shaped cushioning element includes the first cushioning portion and the second cushioning portion, the first cushioning portion of the first bag-shaped cushioning element and the first cushioning portion of the second bag-shaped cushioning element are arranged in the first tubular portion in a state of being stacked in a direction orthogonal to the first central axis, and the second cushioning portion of the first bag-shaped cushioning element and the second cushioning portion of the second bag-shaped cushioning element are arranged in the second tubular portion in a state of being stacked in a direction orthogonal to the second central axis.
	Regarding claim 5, JP ‘372-JP ‘051-Hashimoto discloses the surrounding member further includes: a first partition wall (See Fig. 8 of ‘372 labeled above) that is provided in the first tubular portion and partitions the first cushioning portion of the first bag-shaped cushioning element and the 
	Regarding claim 6, JP ‘372-JP ‘051-Hashimoto discloses the claimed invention except for the communicating flow path. However, Hashimoto teaches a medium (air) filled cushioning component comprising a first cushioning portion (at 1 in Fig. 6A) bendably connected to a second cushioning portion (at 2 in Fig. 6A) by a communicating flow path (at 3) that allows the first cushioning portion and the second cushioning portion to communicate with each other, for the purpose of allowing the flow of air when a large external force is applied thereto ([0059]-[0065]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medium-filled cushioning component of JP ‘372-JP ‘051-Hashimoto with a communicating flow path as taught by Hashimoto in order to protect against large external forces.
Regarding claim 7, JP ‘372-JP ‘051-Hashimoto discloses the obvious method of manufacturing the cushioning member comprising a placing step of placing the medium-filled cushioning component on a surrounding member formation material, the surrounding member formation material being formed to be plate-shaped and bendable and being capable of forming the surrounding member. the surrounding member formation material including a first tubular portion formation part that forms the first tubular portion, a second tubular portion formation part that forms the second tubular portion, and the connecting portion; a first tubular portion forming step of forming the first tubular portion around the first cushioning portion by bending the first tubular portion formation part so as to surround the first cushioning portion of the medium-filled cushioning component; and a second tubular portion forming step of forming the second tubular portion around the second cushioning portion by bending the second 
Regarding claim 8, JP ‘372-JP ‘051-Hashimoto discloses the obvious method of manufacturing the cushioning member comprising a first placing step of placing the first bag-shaped cushioning element on a surrounding member formation material, the surrounding member formation material being formed to be plate-shaped and bendable and being capable of forming the surrounding member. the surrounding member formation material including a first tubular portion formation part that forms the first tubular portion, a second tubular portion formation part that forms the second tubular portion, the connecting portion, a first partition wall formation part that forms the first partition wall, and a second partition wall formation part that forms the second partition wall; a first partition wall forming step of forming the first partition wall on the first cushioning portion of the first bag-shaped cushioning element by bending the first partition wall formation part; a second partition wall forming step of forming the second partition wall on the second cushioning portion of the first bag-shaped cushioning element by bending the second partition wall formation part; a second placing step of placing the second bag-shaped cushioning element on the first partition wall and the second partition wall; a first tubular portion forming step of forming the first tubular portion around the first cushioning portion of the first bag-shaped cushioning element and the first cushioning portion of the second bag-shaped cushioning element by bending the first tubular portion formation part so as to surround the first cushioning portion of the first bag-shaped cushioning element and the first cushioning portion of the second bag-shaped cushioning element together; and a second tubular portion forming step of forming the second tubular portion around the second cushioning portion of the first bag-shaped cushioning element and the second cushioning portion of the second bag-shaped cushioning element by bending the second tubular portion formation part so as to surround the second cushioning portion of the first 
Regarding claim 9, JP ‘372-JP ‘051-Hashimoto discloses a packing body (See Fig. 5 of JP ‘372, also shown in Fig. 6 of JP ‘051) comprising: an object (at 300 in Fig. 5 of JP ‘372); an outer box (at 400 in Fig. 5 of JP ‘372) that packs the object; and a plurality of cushioning members (at 201 in Fig. 5 of JP ‘372) arranged between the object and the outer box, wherein each of the plurality of cushioning members is the cushioning member as recited in claim 1, and the plurality of cushioning members include: a first cushioning member arranged between the object and the outer box in the parallel posture; and a second cushioning member arranged between the object and the outer box in the intersecting posture.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735